EXHIBIT 99.2 US DRY CLEANING CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2, 2007 INTRODUCTION On February 14, 2008, US Dry Cleaning Corporation (the "Company") completed the acquisition ofcertain assets and liabilities of TEAM Enterprises, Inc. and Affiliates ("Team”) in a purchase business combination by issuing 2,044,667 shares of its restricted common stock, paying cash of $1,572,000, issuing senior debt of $1,472,000, and the assumption of $44,000 in liabilities.Team has a December 31 year-end. Team consists of Team Enterprises, Inc. (aNewMexicocorporation), Bell Hop Cleaners of California, Inc. (a New Mexico corporation), Fabricare Services, Inc. (a California corporation), and Team Equipment, Inc. (a California corporation).All such entities were under common control and ownership prior to the purchase. The following unaudited pro forma combined consolidated financial statements (hereinafter collectively referred to as "the pro forma financial statements") are presented for illustrative purposes only. The unaudited pro forma financial statements are subject to a number of estimates, assumptions, and other uncertainties and are not necessarily indicative of the combined financial position at an earlier date, the results of operations for future periods, or the results that would have been realized had the Company and Team been a combined entity during the specified periods. The unaudited pro forma financial statements (including the notes thereto) are qualified in their entirety by reference to, and should be read in conjunction with, the historical financial statements and notes of the Company and Team incorporated herein by reference or included elsewhere herein. The Company's historical financial statements incorporated herein by reference are the audited September 30, 2007 consolidated financial statements included in the related Form 10-KSB and the unaudited December 31, 2007 condensed consolidated financial statements included in the related Form 10-QSB filed with the Securities and Exchange Commission. The following unaudited pro forma financial statements give effect to the purchase of 100% of the equity interest in Team by the Company using the purchase method of accounting. The unaudited pro forma financial statements are based on the respective historical financial statements and the notes thereto of the Company and Team. The unaudited December 31, 2007 pro forma combined consolidated balance sheet, which assumes that the purchase took place on December 31, 2007, combines the unaudited interim consolidated balance sheet of the Company and the audited year-end balance sheet of Team as of such date. The unaudited pro forma combined consolidated statements of operations for the year ended September 30, 2007 and the three months ended December 31, 2007, which assume that the purchase took place on October 1, 2006, combine (1) the audited consolidated statement of operations of the Company for the year ended September 30, 2007 and the unaudited statements of operations of Team for the year ended September 30, 2007 and (2) the unaudited statements of operations for both the Company (consolidated) and Team for the three months ended December 31, The pro forma adjustments described in the accompanying notes are based on management's estimates of the fair value of the consideration paid and the net assets acquired. The Company’s management has estimated the fair value of the consideration paid to be $5,246,454 as follows: (1) 2,044,667 common shares given at $0.86 per share (the closing price of the Company’s common stock on the purchase date) equaling $1,758,414 less a marketability discount of $145,000 (approximately 8%) for a net value of $1,613,414; (2) cash totaling $1,572,000; (3) senior debt of $1,472,000 bearing annual interest at 10%; (4) acquisition costs incurred totaling $545,000; and (5) assumed liabilities of $44,040 for a total purchase price consideration of 1 US DRY CLEANING CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED BALANCE SHEET DECEMBER 31, 2007 HISTORICAL US DRY CLEANING US DRY PRO FORMA COMBINED CLEANING TEAM ADJUSTMENTS CONSOLIDATED CONSOLIDATED COMBINED AMOUNT REF PRO FORMA ASSETS Current Assets Cash $ 1,722,000 $ 129,000 $ (1,701,000 ) C,D $ 150,000 Accounts receivable, net 496,000 - - 496,000 Notes receivable - 192,000 (192,000 ) C,D - Related party receivable - 19,000 (19,000 ) C,D - Deferred acquisition costs 642,000 - (545,000 ) C,D 97,000 Prepaid expenses and other current assets 199,000 194,000 (93,000 ) C,D 300,000 Total Current Assets 3,059,000 534,000 (2,550,000 ) 1,043,000 Property and Equipment, net 1,732,000 351,000 349,000 2,432,000 Other Assets Deposits 152,000 - - 152,000 Deferred financing costs, net 70,000 - - 70,000 Goodwill 5,362,000 - 3,959,000 C,D 9,321,000 Intangible assets and other assets 508,000 39,000 491,000 C,D 1,038,000 Total Other Assets 6,092,000 39,000 4,450,000 10,581,000 Total Assets $ 10,883,000 $ 924,000 $ 2,249,000 $ 14,056,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ 3,162,000 $ 255,000 $ (255,000 ) C,D $ 3,162,000 Capital lease obligation, current 186,000 44,000 44,000 C,D 274,000 Notes payable, current 289,000 - - 289,000 Related party notes payable, current - 150,000 (150,000 ) C,D - Convertible notes payable, net of discount 525,000 - - 525,000 Line of credit 1,050,000 - - 1,050,000 Total Current Liabilities 5,212,000 449,000 (361,000 ) 5,300,000 Long Term Liabilities Capital lease obligation, net of current 245,000 - - 245,000 Notes payable, net of current 342,000 - - 342,000 Convertible notes payable, net of current 3,318,000 - 1,472,000 C,D 4,790,000 Total Long Term Liabilities 3,905,000 - 1,472,000 5,377,000 Total Liabilities 9,117,000 449,000 1,111,000 10,677,000 Stockholders' Equity Common stock at par value 22,000 147,000 (145,000 ) D 24,000 Additional paid-in capital 23,726,000 33,000 1,578,000 D 25,337,000 Stockholder receivable (766,000 ) - - (766,000 ) Retained earnings (accumulated deficit) (21,216,000 ) 295,000 (295,000 ) D (21,216,000 ) Total Stockholders' Equity 1,766,000 475,000 1,138,000 3,379,000 Total Liabilities and Stockholders' Equity $ 10,883,000 $ 924,000 $ 2,249,000 $ 14,056,000 The accompanying notes are an integral part of these unaudited pro forma combined consolidated financial statements. 2 US DRY CLEANING CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2007 HISTORICAL US DRY CLEANING US DRY PRO FORMA COMBINED CLEANING TEAM ADJUSTMENTS CONSOLIDATED CONSOLIDATED COMBINED AMOUNT REF PRO FORMA Net Sales $ 8,432,000 $ 6,957,000 $ - $ 15,389,000 Cost of Sales 4,234,000 4,844,000 - 9,078,000 Gross Profit 4,198,000 2,113,000 - 6,311,000 Operating Expenses Delivery expenses 752,000 169,000 - 921,000 Store expenses 2,172,000 866,000 - 3,038,000 Selling expenses 835,000 212,000 - 1,047,000 Administrative expenses 5,773,000 526,000 - 6,299,000 Impairment of goodwill 1,961,000 - - 1,961,000 Depreciation and amortization expense 346,000 170,000 64,000 E 580,000 Other 50,000 457,000 - 507,000 Total Operating Expenses 11,889,000 2,400,000 64,000 14,353,000 Operating Loss (7,691,000 ) (287,000 ) (64,000 ) (8,042,000 ) OtherExpense (2,143,000 ) (29,000 ) (165,000 ) E (2,337,000 ) Loss Before Income Taxes (9,834,000 ) (316,000 ) (229,000 ) (10,379,000 ) Provision for Income Taxes - NetLoss $ (9,834,000 ) $ (316,000 ) $ (229,000 ) $ (10,379,000 ) Basic and Diluted Loss per Common Share $ (0.56 ) Basic and Diluted Weighted Average Number of Common Shares Outstanding 18,632,349 The accompanying notes are an integral part of these unaudited pro forma combined consolidated financial statements. 3 US DRY CLEANING CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2007 US DRY HISTORICAL CLEANING US DRY PRO FORMA COMBINED CLEANING TEAM ADJUSTMENTS CONSOLIDATED CONSOLIDATED COMBINED AMOUNT REF PRO FORMA Net Sales $ 2,371,000 $ 1,641,000 $ - $ 4,012,000 Cost of Sales 1,181,000 1,318,000 - 2,499,000 Gross Profit 1,190,000 323,000 - 1,513,000 Operating Expenses Delivery expenses 200,000 48,000 - 248,000 Store expenses 777,000 216,000 - 993,000 Selling expenses 162,000 53,000 - 215,000 Administrative expenses 1,510,000 121,000 - 1,631,000 Depreciation and amortization expense 96,000 98,000 (39,500 ) E 154,500 Other 10,000 32,000 - 42,000 Total Operating Expenses 2,755,000 568,000 (39,500 ) 3,283,500 OperatingLoss (1,565,000 ) (245,000 ) 39,500 (1,770,500 ) OtherExpense (295,000 ) (3,000 ) (46,000 ) E (344,000 ) Loss Before Income Taxes (1,860,000 ) (248,000 ) (6,500 ) (2,114,500 ) Provision for Income Taxes - NetLoss $ (1,860,000 ) $ (248,000 ) $ (6,500 ) $ (2,114,500 ) Basic and Diluted Loss per Common Share $ (0.10 ) Basic and Diluted Weighted Average Number of Common Shares Outstanding 21,834,452 The accompanying notes are an integral part of these unaudited pro forma combined consolidated financial statements. 4 US DRY CLEANING CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 and December 31, 2007 Note (A) Basis of Presentation The unaudited pro forma combined consolidated balance sheet assumes that the purchase took place on December 31, 2007 and that certain assets and liabilitiesof Teamwere acquired/assumed by the Company. Such financial statement combines the historical balance sheets of the Company and Team at December 31, 2007. The unaudited pro forma combined consolidated statements of operations assume that the purchase took place on October 1, 2006, and combine the historical statement of operations of the Company (consolidated) and Team for the year ended September 30, 2007 and the three months ended December 31, 2007. The historical statement of operations of Team for the year ended September 30, 2007 was prepared by starting with the audited statement of operations for the year ended December 31, 2007, excluding the statement of operations for the three months ended December 31, 2007, and adding the statement of operations for the three months ended December 31, 2006.
